--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMHN, Inc. 8-K [amhn-8k_0216.htm]
 
Exhibit 10.12
 
EXCLUSIVE LICENSING, DISTRIBUTION AND ADVERTISING SALES AGREEMENT
THIS EXCLUSIVE LICENSING, DISTRIBUTION AND ADVERTISING SALES  AGREEMENT is made
as of this 15th day of February, 2011 ("Effective Date") between­­­­­­­­­ the
following parties: ­­ Spectrum Health Network, Inc., a corporation organized and
existing under the laws of State of Delaware ("Licensor" or "Spectrum"), Seatac
Digital Resources, Inc., a corporation organized and existing under the laws of
the State of Delaware and owner of Spectrum ("Seatac"), and AMHN, Inc., a
corporation organized and existing under the laws of State of Nevada
("Distributor" or "AMHN").
RECITALS
WHEREAS, prior to the date of the Agreement, AMHN owed Spectrum; and
WHEREAS, Seatac had previously provided funding to AMHN and was issued a
promissory note (the "Note") from AMHN, the payment of which was guaranteed by
Spectrum and the stock of Spectrum was collateral for the Note (the
"Collateral"); and
WHEREAS, AMHN was unable to pay the Note; and
WHEREAS, the parties agreed to satisfy the payment of the Note through the
transfer of the Collateral to Seatac and this Agreement to AMHN; and
WHEREAS, Licensor desires to grant Distributor a license for a definite term to
promote, distribute and sell certain products and software developed and sold by
Licensor and bearing its mark in the "Territory" as that term is defined herein;
WHEREAS, the Distributor desires to actively promote, distribute and sell the
products in the "Territory" on the following terms and conditions:
COVENANTS
In consideration of their mutual covenants and agreements contained herein and
the mutual benefits to be derived therefrom, the parties, intending to be
legally bound, hereby covenant and agree as follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
DEFINITIONS
In this Agreement, the following terms shall have the following meanings:
1.1           Agreement.  The term "Agreement" when used herein means this
document and any annex, exhibit, attachment, schedule, addendum or modification
hereto, unless the context otherwise indicates.
1.2           Products. The term "Products" means all current and future
Spectrum products and/or services developed by or for Licensor or promoted for
sale by Licensor, specifically services pertaining to the digital signage
waiting room network built for the multispecialty group practice and independent
physician associations ("IPAs") including (i) network subscriptions sold to
multispecialty group practices and IPAs for software, hardware and content
developed for and distributed by Licensor, and (ii) advertising spots on
Spectrum's network. The Products shall include the hardware, software, software
upgrades, spare or constituent parts of such products.
1.3           Customer.  The term "Customer(s)" when used herein means any
purchaser of the "Products" sold by Distributor.
1.4           Confidential Information.  The term "Confidential Information"
when used herein means and includes specifications, suppliers, vendors,
contractors, producers, manufacturers, facilities, employees, salesmen, sales
presentations, contract verification procedures, billing and collection
practices and procedures, software packages and combinations, advertising
response ratios, sales figures, income and expense figures, all of which are
owned by Licensor or Distributor and regularly used in the operation of
Licensor’s or Distributor’s business, and all other information, whether or not
reduced to writing, relating to the manufacture, marketing, promotion,
distribution and sale of the Products, as well as any other information relating
to the business of  Licensor or Distributor that may be divulged to the
Distributor or Licensor in the course of its performance of this Agreement and
that is not generally known in the trade.

 
2

--------------------------------------------------------------------------------

 

1.5           Trademarks.  The term "Trademark" when used herein means any marks
owned by Spectrum.
1.6           Contract Year.  The term "Contract Year" when used herein means a
twelve month period commencing on the Effective Date.
1.7           Territory.  The term "Territory" when used herein means the
southeastern United States.
1.8           Affiliate.  The term "Affiliate" when used herein means any person
or entity which directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with a specified person or
entity.  For purposes hereof, the terms "control," "controlled," or
"controlling" with respect to a specified person or entity shall include,
without limitation: (i) the ownership, control or power to vote fifty percent
(50%) or more of (x) the outstanding shares of any class of voting securities or
(y) beneficial interests, of any such person or entity, as the case may be,
directly or indirectly, or acting through one or more persons or entities; (ii)
the control in any manner over the managing member(s) or the election of a
majority of directors or trustees (or persons exercising similar functions) of
such person or entity; or (iii) the power to exercise, directly or indirectly,
control over the management or policies of such person or entity.
ARTICLE 2
SCOPE OF AGREEMENT
2.1           Appointment of Distributor.  On the terms of this Agreement,
Licensor hereby appoints Distributor as the exclusive distributor of the
Products in the Territory.  The Licensor shall refer any and all inquiries
relating to the Products in the Territory to the Distributor.
2.2           Distribution Outside Territory.  The Distributor shall limit its
sales activities with respect to the Products to Customers located in the
Territory and shall refrain from any marketing or sale of the Products outside
the Territory.  No marketing or direct or indirect sale of the Products outside
the Territory shall be permitted via catalogues, the internet or any other
medium.  Notwithstanding the above, Distributor may submit to Licensor in
writing any potential Customer not located in the Territory that Distributor has
an existing relationship with and that Distributor desires to contact regarding
the Products.  Upon written authorization by Licensor (at its sole discretion),
Distributor may contact such approved potential Customer and would receive the
commission described in Exhibit "B" upon such commission being earned.

 
3

--------------------------------------------------------------------------------

 
 
2.3           Expenses.  The Distributor agrees that it shall incur no expense
chargeable to Licensor, except as may be specifically authorized in advance in
writing in each case by Licensor.
2.4           Competition.  Unless specifically authorized in writing by
Licensor, during the term of this Agreement, the Distributor shall not
distribute, market, promote, sell, or offer to sell, or act as a distributor or
sales agent for the solicitation of orders for any items that are competitive
with any of the Products.
2.5           No Manufacture Rights.  The Distributor shall have no rights under
this Agreement to manufacture any of the Products unless approved in writing by
Licensor.
ARTICLE 3
DISTRIBUTOR COMPENSATION
3.1           Commissions.  Distributor will earn a commission as detailed on
Exhibit "B" upon the completion of an approved contract (at the sole discretion
of Licensor) and the written acceptance by the Customer of the Product by a
Customer introduced to Licensor’s Products by Distributor.
3.2           Payment.  Earned commissions will be paid monthly as revenue is
received from the Customer on or about the 20th of the month following receipt.
ARTICLE 4
WARRANTIES AND OBLIGATIONS OF THE DISTRIBUTOR OR LICENSOR
4.1           Sales Promotion.  At all times, the Distributor shall use
commercially reasonable efforts to promote the sale of the Products to potential
Customers within the Territory.
4.2           Aftermarket Support by Licensor and Technical Training.  The
Licensor shall provide free, full and complete twenty four hour telephone
customer service support pertaining to the use of the Products in the Territory.
In addition, Licensor will make Spectrum technicians available at its offices to
train Distributor’s technicians up to twice per calendar year depending on the
needs of the Distributor.
4.3           Marketing Material.  The Licensor shall provide a copy of all
marketing materials and updates to marketing materials to the Distributor free
of charge.

 
4

--------------------------------------------------------------------------------

 

 
4.4           Software Applications. Distributor may develop, at its sole cost,
any applications for its Territory which must be approved by Licensor which
approval shall not be unreasonably withheld, conditioned or delayed.  Any
applications developed by Distributor will be provided free of any cost to
Licensor for use in its business.
4.5           Anti-Solicitation.  The Distributor warrants that it will not
either directly or indirectly market or solicit orders or accept orders from
third parties, if Distributor has knowledge that such  third parties intend to
sell such orders outside the Territory.
4.6.           Distributor Additional Duties.
(i)           Distributor shall exercise commercially reasonable efforts to
safeguard the prestige and goodwill represented by the Trademark, and the
image(s) associated therewith.
(ii)           Distributor shall not use or register any trademark, trading
style or trade name which is identical to or closely resembles the Trademark or
any substantial part or parts thereof.
(iii)           Distributor shall not use the Trademark as or incorporated into
a domain name for internet use, unless: (i) Distributor obtains the prior
written consent of Licensor which Licensor may withhold at its sole and absolute
discretion; (ii) registration of such domain name shall be in the name of
Licensor, and contain the contact details of Licensor.  In addition, Distributor
shall only use the domain name for the purposes of selling Products in the
Territory and for the avoidance of doubt the Distributor herein acknowledges
that it shall not knowingly accept orders for the Products or sell products to
any person or entity outside the Territory except in accordance with Section 2.2
above, or to any person or entity for re-sale of out the Territory.

 
5

--------------------------------------------------------------------------------

 

ARTICLE 5
CONFIDENTIALITY AND PROPRIETARY RIGHTS
 5.1.           Confidential Information.  The Distributor acknowledges that the
Confidential Information comprises valuable trade secrets and is proprietary to
the Licensor.  The Distributor shall hold in strict confidence the Confidential
Information and shall not disclose the same to any other person, firm or
corporation except as reasonably required to perform its obligations under the
Agreement and solely if the Distributor obtains the prior written consent of
Licensor for such disclosure of Confidential Information.
The Licensor acknowledges that the Confidential Information comprises valuable
trade secrets and is proprietary to the Distributor.  The Licensor shall hold in
strict confidence the Confidential Information and shall not disclose the same
to any other person, firm or corporation except as reasonably required to
perform its obligations under the Agreement and solely if the Licensor obtains
the prior written consent of the Distributor for such disclosure of Confidential
Information.
5.2.           Use of Confidential Information.  The Distributor shall not use
for any purpose other than implementation of this Agreement any portion of the
Confidential Information supplied by Licensor hereunder or any patent, trademark
or other industrial property right of Licensor, nor copy any design of the
Products.  The Licensor shall not use for any purpose other than implementation
of this Agreement any portion of the Confidential Information supplied by the
Distributor.
5.3.           Trademarks and Trade Names.  The Distributor shall not register
any of Trademarks or any mark or name closely resembling them.  Distributor
agrees to execute and deliver to Licensor such documents as Licensor may require
registering Distributor as a registered user or permitted user of the
Trademark.  In addition, Distributor agrees to follow Licensor’s instructions
for proper use thereof in order that protection and/or registration for the
Trademark may be obtained or maintained.

 
6

--------------------------------------------------------------------------------

 

 
5.4.           Protection of Proprietary Rights.  The Distributor agrees to
cooperate with and assist Licensor, at Licensor’s expense, in the protection of
Trademarks, patents or copyrights owned by or licensed to Licensor and shall
inform Licensor immediately of any infringements or other improper action with
respect to such Trademarks, patents or copyrights that shall come to the
attention of the Distributor.  The Licensor and the Distributor shall thereupon
confer together as to what steps, if any, are to be taken to stop or prevent
such infringement.  The Licensor agrees to use commercially reasonable efforts
to stop any such infringements but shall not be obliged to commence proceedings
against the infringer.  If Licensor decides to commence proceedings, however,
Licensor shall be responsible for attorneys' fees and costs incurred in
connection with said proceeding and will retain any damages recovered.  The
Distributor agrees, if necessary, to be named by Licensor as a party in any
action against an infringer, provided the costs of defense of the Distributor
are paid by Licensor.  If Licensor does not commence proceedings, the
Distributor at its sole cost and expense may commence proceedings after it
obtains the prior written consent of Licensor which consent shall not be
unreasonably withheld, conditioned, or delayed.  If the Distributor commences
proceedings it may retain any damages recovered.
ARTICLE 6
TERM AND TERMINATION
6.1.           Term.  Unless terminated as provided in Section 8.2 below or by
mutual written consent, this Agreement shall continue in full force and effect
for an initial term expiring three years after the Effective Date.  The term of
this Agreement will thereafter be renewed automatically by one year periods
unless written notice to the contrary is delivered to either party by the other
party at least thirty days prior to the end of the term.  All terms of this
Agreement shall apply to the extension period(s).
6.2.           Termination with Cause.  This Agreement may be terminated by the
Licensor, at its sole discretion, prior to expiration of the initial three year
term for cause by prior written notice to the Distributor as follows:
6.2.1.             By Licensor, in the event the Distributor should fail to
perform any of its material obligations hereunder and should fail to remedy such
non-performance within thirty (30) calendar days after receiving written demand
therefor;
 
 
7

--------------------------------------------------------------------------------

 
 
 
6.2.2.           By Licensor, effective immediately, if the Distributor should
become the subject of any voluntary or involuntary bankruptcy, receivership or
other insolvency proceedings or make an assignment or other arrangement for the
benefit of its creditors, or if such party should be nationalized or have any of
its material assets expropriated;
6.4.           Rights of Parties on Termination or Expiration.  The following
provisions shall apply on the termination or expiration of this Agreement:
6.4.1.             All commissions earned by Distributor will be paid in
accordance with the terms of Article 3 regardless of the reason for the
termination or expiration of the Agreement.
6.4.2.             All indebtedness of the Distributor to Licensor shall become
immediately due and payable without further notice or demand.
6.5.           Non-renewal.   Each party acknowledges that the other party may
at its sole and absolute discretion refrain from renewing this Agreement beyond
the initial three year term of this Agreement.  As such, under no circumstances
shall either party be liable to the other party (in law or in equity) solely by
reason of non renewal of this Agreement.
ARTICLE 7
GENERAL PROVISIONS
7.1.           Entire Agreement.  This Agreement, including the exhibits hereto,
represents the entire agreement between the parties on the specific subject
matter hereof and supersedes all prior discussions, agreements and
understandings of every kind and nature between them with respect thereto.  No
modification or renewal of this Agreement will be effective unless in writing
and signed by both parties.
7.2.           Notices.  All notices under this Agreement shall be in English
and shall be in writing and given by: (i) registered overnight airmail and (ii)
telefax or email, addressed to the parties at the addresses immediately below
their respective signatures hereto, or to such other address of which either
party may advise the other in writing.  Notices will be deemed given when sent.

 
8

--------------------------------------------------------------------------------

 

NOTICES:
Distributor:


AMHN, Inc.
3547 53rd Avenue W., #134
Bradenton, FL  34210
Phone:  (888) 245-4168
 
 
Licensor:


Spectrum Health Network, Inc.
555 H Street, Suite H
Eureka, CA  95501
Phone:  (707) 444-6617
 
7.3.           Force Majeure.  Neither party shall be in default hereunder by
reason of any failure or delay in the performance of any obligation under this
Agreement where such failure or delay arises out of any cause beyond the
reasonable control and without the fault or negligence of such party.  Such
causes shall include, without limitation, storms, floods, other acts of nature,
fires, explosions, riots, war or civil disturbance, strikes or other labor
unrests, embargoes and other governmental actions or regulations that would
prohibit either party from performing any aspects of the obligations hereunder,
delays in transportation, and inability to obtain necessary labor, supplies or
manufacturing facilities.
7.4.           Severability.  The illegality or unenforceability of any
provision of this Agreement shall not affect the validity and enforceability of
any legal and enforceable provisions hereof.
7.5.           Applicable Law and Attorneys’ Fees.  This Agreement shall be
construed and interpreted in accordance with, and governed by, the substantive
laws of the State of California in the United States of America.  If either
Party employs attorneys to enforce any rights arising out of or relating to this
Agreement, the prevailing Party shall be entitled to recover reasonable
attorney’s fees. 
7.6.           Waiver.  The Distributor and Licensor agree that the failure of
Licensor or Distributor at any time to require performance by the Distributor or
Licensor of any of the provisions herein shall not operate as a waiver of the
right of Licensor or Distributor to request strict performance of the same or
like provisions, or any other provisions hereof, at a later time.

 
9

--------------------------------------------------------------------------------

 

 
7.7.           Headings.  Any headings used herein are for the convenience in
reference only and are not part of this Agreement, nor shall they in any way
affect the interpretation hereof.
7.8.           Survival.  All obligations of a continuing nature, shall survive
the termination or expiration of this Agreement for any reason.
7.9.           The Distributor.   The term "Distributor" shall include the
Distributor and its respective principals, employees, parents, subsidiaries and
Affiliates.
IN WITNESS WHEREOF, Licensor and the Distributor have caused this instrument to
be executed by their duly authorized employees, as of the day and year first
above written.


"Distributor"


AMHN, Inc.




By: /s/ Robert
Cambridge                                                                                                  
       Robert Cambridge, President




"Licensor"


SPECTRUM HEALTH NETWORK, INC.




By: /s/ Jill Rollo                                                    
      Jill Rollo, President
 
 
SEATAC DIGITAL RESOURCES, INC.




By: /s/ Robin
Tjon                                                                                                               
       Robin Tjon, President



 
10

--------------------------------------------------------------------------------

 

Exhibit "A"


PARTIAL LIST OF LICENSOR’S POTENTIAL PRODUCTS
 
 
 
·
Subscriptions to digital signage network designed for multispecialty practices
and IPAs

 
 
·
Advertising spots on content for digital signage network

 
 
·
Any additional products sold and/or offered in connection with digital signage
network/content produced by Licensor

 

 
11

--------------------------------------------------------------------------------

 

Exhibit "B"
 
COMMISSIONS


The Distributor will receive Commissions on receipt by Licensor of Customer
revenue as follows:


 
·
Thirty percent (30%) of subscription price for each office location sold in the
Territory.

 
·
Thirty percent (30%) of gross advertising sold on Licensor's network.


Notwithstanding the above or any provision of Article 3, the commission payment
on any Customer in Distributor’s Territory that is deemed to be a "corporate
account" by Licensor (at its sole but reasonable discretion) will be equal to
20%.


All commissions will only be earned in accordance with Article 3.

12